Title: From Abigail Smith Adams to John Adams, 28 November 1815
From: Adams, Abigail Smith
To: Adams, John


				
					My dear John
					Quincy Nov’br 28th 1815.
				
				Your Letter of Sep’br th 11 came safe to hand, and I was well pleasd With the account you give me of your pursuits. if you give proper attention to each department of your Studies, You cannot Spend much Idle time.—you have improved in your hand writing, and in your composition. Your Mother writes me that you learn fast. I know that you have a capacity to acquire what ever with dilligence you apply to.How do the young Gentlemen agree with you, and you with them? where do you Board? What are your School Laws & Regulations? have you different days for different Studies?—and do You feel a Spirit of emulation? Not of envy—abhor that, but in Striveing to excell; there is no Sin, provided you are modest and unassumeing.I like to have you write to me, and hope you will continue to do so. I do not know much about your old school mates at Hingham. Your Cousin Susan is going this week to the annual thanksgiving Ball. She may possibly see miss Elizabeth Andrews. I Suppose you would like to be held in her remembrance—She has the character of a very charming Girl.—have you heard that your cousin Abbe Johnson has a son, whom she has calld John Adams, after its great Grandfather, and Mrs de Wint a daughter, which She has named Caroline-Elizabeth.This week will be our annual thanksgiving. Now I shall miss your Brother, and you, who have for a number of years, celebrated it with me, not forgetting plumb pudding and mince pye—The question which occurs to me, is shall I live to see my Family once more collected under this Roof—It is one of the uncertainties not given me to determine—but while I Live you will be very dear to Your / affectionate Grandmother—
				
					Abigail Adams—
				
				
					
				
			